DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 02/13/2020.  In virtue of the communication:
Claims 1-4 are present in the instant application.
Claims 1-4 are currently amended.
The references cited in the Information Disclosure Statement (IDS) filed on 02/13/2020 and 05/06/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 1, line 1, “Building” should be changed to --building-- before “automation device”.
In claim 1, line 11, “,” should be inserted before “the first wall is positioned”.
In claim 2, line 1, “Device” should be changed to --device-- before “according to claim 1”.
In claim 3, line 1, “Device” should be changed to --device-- before “according to claim 1”.
In claim 4, line 1, “Device” should be changed to --device-- before “according to claim 1”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-4 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allowable subject matters of the claims are in the inclusion of the limitation(s):
“… a building automation device comprising a communication module having a communications bus of the device, an application module that implements the functionality of the device, and a bus connector between the two modules, characterised in that said bus connector is for power supply and data transfer, the communication module comprising a first casing with a first wall from which at least ten pins of the bus connector project, a second wall having a first recess in which the communication bus is inserted, the application module comprising a second casing with a third wall from which a receiving connector for the bus connector pins projects, a fourth wall having a second recess that includes electrical connection terminals, in use when the ten pins of the bus connector are introduced in the receiving connector, the first wall is positioned next to the third wall and the first casing is joined to the second casing by securing means” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-4 are allowable as being dependent on claim 1), which are not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844